Name: 2003/304/EC: Commission Decision of 29 April 2003 approving the technical action plan 2003 for improving agricultural statistics (notified under document number C(2003) 1369)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  farming systems;  EU finance;  environmental policy;  regions and regional policy;  management
 Date Published: 2003-05-03

 Avis juridique important|32003D03042003/304/EC: Commission Decision of 29 April 2003 approving the technical action plan 2003 for improving agricultural statistics (notified under document number C(2003) 1369) Official Journal L 110 , 03/05/2003 P. 0015 - 0017Commission Decisionof 29 April 2003approving the technical action plan 2003 for improving agricultural statistics(notified under document number C(2003) 1369)(2003/304/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision No 96/411/EC of 25 June 1996 on improving Community agricultural statistics(1), as last amended by Decision No 1919/2002/EC of the European Parliament and of the Council(2), and particularly Article 4(1) and Article 6(2) thereof,Whereas:(1) In accordance with Decision 96/411/EC, the Commission establishes a technical action plan for agricultural statistics each year.(2) Data on the physical aspects of European agriculture need to be improved, detailed agri-environmental indicators need to be obtained, the environmental aspects of agricultural accounting need to be developed and information systems on rural development need to be established for the implementation of the relevant Community policies.(3) In accordance with Decision 96/411/EC, the Commission shall contribute to the costs realised by each Member State in making adaptations to national agricultural statistical systems or to such costs for preparatory work relating to new or increasing needs which are part of a technical action plan.(4) Certain activities launched under previous action plans need to be consolidated and the efforts made need to be followed.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics.HAS ADOPTED THIS DECISION:Article 1The 2003 technical action plan for improving agricultural statistics (TAPAS 2003) annexed to the present Decision is approved.Article 2This Decision is addressed to the Member States.Done at Brussels, 29 April 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 162, 1.7.1996, p. 14.(2) OJ L 293, 29.10.2002, p. 5.ANNEXTECHNICAL ACTION PLAN 2003 FOR IMPROVING AGRICULTURAL STATISTICS (TAPAS 2003)The aims of the activities to be carried out in 2003 under the technical action plan for improving agricultural statistics (TAPAS) are to contribute to improve agricultural statistics in the following fields:(i) data on the physical aspects of European agriculture;(ii) the environmental aspects of agricultural accounting;(iii) the agri-environmental indicators, including the use of pesticides;(iv) rural development.The Commission will make a financial contribution, but not exceeding the amounts shown in Table A for each Member State, to projects forming part of these activities.The activities proposed by the Member States concern:1. Data on the physical aspects of European agricultureThis is a continuation of the work done in previous years. The aim is to improve the following:(a) data on areas, production and use of crops, and particularly the balances;(b) data on livestock populations, production and use of animal products, and particularly the meat balances;(c) feed balances (development of the feed balances, by improving the estimation methods and achieving better consistency between the supply balances and the feed balance;(d) other work with a view to improving figures on stocks or internal use, including use on the farm, and technical coefficients.2. The environmental aspects of agricultural accountingThe main aim is to test the feasibility of introducing into the methodology used for the economic accounts for agriculture (EAC) and forestry (EAF) concepts and definitions that enable certain elements which are relevant to the environment to be dealt with as services in total production, subsidies or taxes.3. The agri-environmental indicators and the use of pesticidesThe Commission wishes to encourage projects permitting the improvement of the existing indicators such as, in particular, regional-level information on yields of certain crops, data on the sale or consumption of mineral fertilisers etc. It also supports the establishment of landscape indicators such as the lengths of hedges or walls or the areas used at regional level outside the utilised agricultural area (pasture, alpine meadow etc.); the effects of structural characteristics on the operation of holdings; data on cultivation practices.The activity on the use of pesticides aims to continue collecting and processing data on the use of pesticides and improving the quality and speed of transmission by using a variety of methods and sources. Crops are selected by the Member States on the basis of their importance in terms of areas under cultivation or amounts of pesticides used.4. Rural developmentThis developing area in agricultural statistics will involve a more detailed territorial breakdown of information normally collected at national level and territorial breakdowns that differ from the administrative regions used for the production of most regional statistics. A wider range of subjects will also be covered, including non-agricultural income of farms and families - particularly from activities that are complementary to agricultural activity and community services provided by farmers - and living conditions in rural regions, agriculture's contribution as a support to other economic and cultural activities etc.Table ATECHNICAL ACTION PLAN 2003maximum Community contribution to costs incurredby Member State>TABLE>